Hospital Records — Inspection — Copying A patient has a property right in the information appearing or portrayed on his medical records and he, or those authorized by him, is entitled to make such . . . inspection and/or copy such record without the consent of the attending physician or resort to litigation.  The Attorney General has reconsidered your recent letter wherein you ask in sentence: Can a patient authorize anyone, including himself, to see and have copies made of their medical record, without the express consent of the attending physician? The United States District Court for the Western District of Oklahoma said in Pyramid Life Insurance Company v. Masonic Hospital Association of Payne County, Oklahoma, 191 F. Supp. 51: "The patient has a property right in the information appearing or portrayed on the records and he, or those authorized by him, including an insurance company representative armed with authorization signed by the patient, is entitled to make such inspection and/or to copy such records without resort to litigation. Pressman v. Elgin, 187 Md. 446,50 A.2d 560 169 A.L.R. 646; Bearor v. Kapple, Sup., 24 N.Y.S.2d 655; Wallace v. University Hospitals of Cleveland, supra." 27 CJ.S., Discovery, Section 72c, says: "Medical records of a patient are subject to inspection on the demand of the patient himself; and, where the action is by the former patient against the hospital, all hospital records involving diagnosis, treatment, and prognosis of the patient should be produced for plaintiff's discovery and inspection." It is therefore the opinion of the Attorney General that a patient has a property right in the information appearing or portrayed on his medical records d he, or those authorized by him, is entitled to make such inspection and/or copy such record without the consent of the attending physician or resort to litigation.  Attorney General's Opinion No. 68-250 is therefore withdrawn and this opinion is substituted in lieu thereof.  (W. Howard O'Bryan Jr.)